Exhibit 10.6 – Placement Agent Agreement


June 22, 2011


Mr. Roy Warren


Attitude Drinks Incorporated
10415 Riverside Drive, Suite 101
Palm Beach Gardens, FL 33410


 
RE:
Placement Agent Agreement for Private Placement of Secured Convertible
Promissory Notes and Warrants



Dear Mr. Warren:
 
This letter confirms our agreement that Attitude Drinks Incorporated, a Delaware
corporation (“ATTD” or the "Company”) has engaged  Perrin Holden & Davenport
Capital Corp. (together with its affiliates and subsidiaries, “PHD” or the
“Placement Agent”) to act as the Company’s exclusive Placement Agent in
connection with the proposed private placement (the “Offering”) of secured
convertible promissory notes  (the “Notes”) and warrants to purchase common
stock (“Warrants” and together with the Notes, the “Securities”) of the Company.
The terms of the Securities and the gross proceeds of such Offering will be
substantially in the form to be negotiated between the Placement Agent and the
Company with one or more accredited investors (described below). The gross
proceeds of the Offering will be on a best efforts basis (no minimum) up to an
aggregate of $1,000,000.


Upon acceptance, (indicated by your signature below), this letter agreement (the
“Agreement”) will confirm the terms of the engagement between the Placement
Agent and the Company.


1.           Appointment.


(a)           Subject to the terms and conditions of this Agreement, the Company
hereby retains the Placement Agent, and the Placement Agent hereby agrees to
act, as the Company’s exclusive Placement Agent in connection with the
Offering.  As Placement Agent for the Offering, PHD will advise and assist the
Company in identifying and assisting the Company in issuing the Securities to,
one or more accredited Investors (“Investors”) in the Offering.  The Company
acknowledges and agrees that the Placement Agent is only required to use its
“commercially reasonable best efforts” in connection with the Offering and that
this Agreement does not constitute a commitment by the Placement Agent to
purchase the Securities or introduce the Company to Investors.  PHD will, in its
sole discretion, determine the reasonableness of its efforts, and is under no
obligation to perform at any level other than what it deems reasonable.  The
Company retains the right to determine all of the terms and conditions of the
Offering and to accept or reject any proposals submitted to it by the Placement
Agent in its sole and absolute discretion.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           During the Term of this Agreement (as such term is hereinafter
defined), neither the Company nor any of its subsidiaries will, directly or
indirectly, solicit or otherwise encourage the submission of any proposal or
offer (“Investment Proposal”) from any person or entity relating to any issuance
of the Company’s or any of its subsidiaries’ equity securities (including debt
securities with any equity feature) or participate in any discussions regarding
an Investment Proposal.  The term “Investment Proposal” shall not include (i)
any investment in the equity securities of any other entity, and (ii) any
transaction or agreement with one or more persons, firms or entities designated
as a “strategic partner” of the Company, as determined in good faith by the
Board of Directors of the Company, provided that each such person, firm or
entity is, itself or through its subsidiaries, an operating company in a
business synergistic with the business of the Company and in which the Company
receives benefits in addition to the investment of funds, but shall not include
a transaction in which the Company is issuing securities primarily for the
purpose of raising capital or to an entity whose primary business is investing
in securities.  The Company will immediately cease all contacts, discussions and
negotiations with third parties regarding any Investment Proposal.


2.           Information.


(a)           The Company recognizes that, in completing its engagement
hereunder, the Placement Agent will be using and relying on both publicly
available information and on data, material and other information furnished to
Placement Agent by the Company or the Company’s affiliates and agents.  The
Company will cooperate with PHD and furnish, and cause to be furnished, to PHD,
any and all information and data concerning the Company, its subsidiaries and
the Offering that PHD deems appropriate, including, without limitation, the
Company’s acquisition and/or merger plans and plans for raising capital or
additional financing that is reasonably requested by PHD (the “Information”),
including subscription agreements, and the forms of the Notes and Warrants (the
“Private Placement Materials”).  Any Information and Private Placement Materials
forwarded to prospective Investors will be in form acceptable to Placement Agent
and its counsel.  The Company represents and warrants that all Information and
Private Placement Materials, including, but not limited to, the Company’s
financial statements and all information incorporated by reference therein, will
be complete and correct in all material respects and will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein not misleading.


(b)           It is further agreed that PHD will conduct a due diligence
investigation of the Company and the Company will reasonably cooperate with such
investigation as a condition of PHD’s obligations hereunder.  The Company
recognizes and confirms that the Placement Agent: (i) will use and rely
primarily on the Information, the Private Placement Materials and information
available from generally recognized public sources in performing the services
contemplated by this letter without having independently verified the same; (ii)
is authorized as the Placement Agent to transmit to any prospective investors a
copy or copies of the Private Placement Materials, forms of subscription
documents and any other legal documentation supplied to the Placement Agent for
transmission to any prospective investors by or on behalf of the Company or by
any of the Company’s officers, representatives or agents, in connection with the
performance of the Placement Agent’s services hereunder or any transaction
contemplated hereby; (iii) does not assume responsibility for the accuracy or
completeness of the Information or the Private Placement Materials and such
other information, if any provided to the Investors; (iv) will not make an
appraisal of any assets of the Company or the Company generally; and (v) retains
the right to continue to perform due diligence of the Company, its business and
its officers and directors during the course of the engagement.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           Until the date that is one year from the date hereof, PHD will
keep all information obtained from the Company confidential except: (i)
Information which is otherwise publicly available, or previously known to or
obtained by, PHD independently of the Company and without breach of any of PHD’
agreements with the Company; (ii) PHD may disclose such information to its
officers, directors, employees, agents, representatives, attorneys, and to its
other advisors and financial sources on a need to know basis only and will
ensure that all such persons will keep such information strictly
confidential.  No such obligation of confidentiality shall apply to information
that: (i) is in the public domain as of the date hereof or hereafter enters the
public domain without a breach by PHD, (ii) was known or became known by PHD
prior to the Company’s disclosure thereof to PHD, (iii) becomes known to PHD
from a source other than the Company, and other than by the breach of an
obligation of confidentiality owed to the Company, (iv) is disclosed by the
Company to a third party without restrictions on its disclosure, (v) is
independently developed by PHD or (vi) is required to be disclosed by PHD or its
officers, directors, employees, agents, attorneys and to its other advisors and
financial sources, pursuant to any order of a court of competent jurisdiction or
other governmental body or as may otherwise be required by law.


(d)           The Company recognizes that in order for PHD to perform properly
its obligations in a professional manner, the Company will keep PHD informed of
and, to the extent practicable, permit PHD to participate in meetings and
discussions between the Company and any third party relating to the matters
covered by the terms of PHD’ engagement.  If at any time during the course of
PHD’s engagement, the Company becomes aware of any material change in any of the
information previously furnished to PHD, it will promptly advise PHD of the
change.


(e)           The Offering shall be conditioned upon, among other things, the
following:


(i) Satisfactory completion by PHD of its due diligence investigation and
analysis of: (a) the Company’s arrangements with its officers, directors,
employees, affiliates, customers and suppliers, and (b) the audited and
unaudited historical financial statements of the Company;


(ii) The Company retaining a firm of independent certified public accountants,
and will continue to engage accountants of comparable quality (as may be
determined by the Company’s audit committee) for a period of at least three
years after the Closing;


(iii) Reserved;


(iv) Reserved;


(v) The Company retaining a transfer agent for the Company’s Common Stock and
continuing to retain a competent transfer agent for a period of three (3) years
after the Closing;


(vi) Reserved; and


(vii) The Company acknowledges and agrees that the Company will maintain a Chief
Financial Officer or a substantially equivalent financial position who shall
oversee the Company’s financial reporting.


3.           Compensation.  As compensation for services rendered and to be
rendered hereunder by Placement Agent, the Company agrees to pay Placement Agent
the following fees in consideration of the services rendered by the Placement
Agent in connection with the Offering:


(a)           The Company agrees to pay PHD a cash fee payable upon each closing
of the transaction contemplated by this Agreement (“Closing”) equal to ten
percent (10.0%) of the gross proceeds received by the Company at each Closing,
the fees received by PHD are referred herein as the “Placement Fee”.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           The Company shall provide that, at the Closing, the Company shall
grant to PHD (or its designated affiliates or assignees) securities purchase
warrants (the “Warrants”) covering a number of the securities (“Securities”)
equal to ten percent (10.0%) of the total number of Warrants being sold and/or
issued in the Offering. The Warrants will be exercisable immediately after the
date of the Closing and expire five (5) years after the Closing. The Warrants
shall be identical to the Warrants issued to the Investors.


(c)           The Company agrees to pay PHD (or its designated affiliates or
assignees) a non-accountable expense allowance (the “Non-Accountable Fee”) upon
each Closing equal to 3% of the gross amount raised in each Closing, and
payable, at the Company’s sole discretion, in the form of cash or a convertible
note identical to the Notes issued to the Investors.


(d)           In addition to any fees payable to PHD hereunder, the Company
shall reimburse PHD from the proceeds of the Closing for all expenses
(including, without limitation, fees and disbursements of counsel and all travel
and other out-of-pocket expenses) incurred by PHD in connection with its
engagement hereunder; provided, however that the aggregate fees and expenses
which shall be reimbursed by the Company shall not exceed $1,000 plus legal fees
(not to exceed $15,000) and expenses.  In the event this Agreement is not
completed within the term set forth in Section 4, PHD will be entitled to
reimbursement of its out-of-pocket accountable expenses actually incurred in
connection with this Offering.
 
(e)           The Company shall assist and cooperate with legal counsel to PHD
in effecting a filing with respect to the public offering if a Registration
Statement is filed in connection with the Offering (an “Issuer Filing”) with the
Financial Industry Regulatory Authority (“FINRA”) Corporate Financing Department
pursuant to FINRA Rule 2710(b)(10)(A)(i) and the Company shall pay the filing
fee required by such Issuer Filing and the fees and expenses of counsel to PHD
in connection with the Issuer Filing and clearing such filing with FINRA.  The
Company shall assist legal counsel to PHD in pursuing the Issuer Filing until
FINRA issues a letter confirming that it does not object to the terms of the
Offering contemplated by such Registration Statement.


4.           Term of Engagement.


(a)           This Agreement will remain in effect until July 31, 2011, after
which either party shall have the right to terminate it on fifteen (15) days
prior written notice to the other.  The date of termination of this Agreement is
referred to herein from time to time as the “Termination Date.”  The period of
time during which this Agreement remains in effect is referred to herein from
time to time as the “Term”.  In the event, however in the course of PHD’s
performance of due diligence it deems it necessary to terminate the engagement,
PHD may do so prior to the termination date and upon immediate written
notice.   Upon termination of this Agreement and/or upon the closing of the
Offering, PHD shall deliver to the Company a final list of all third parties it
believed it introduced to the Company for the Company’s review and approval (it
being agreed upon that each of Alpha Capital Anstalt and Whalehaven Capital Fund
Limited shall not be included, the “List”). Upon agreement of such list by the
Company and PHD, such list shall be deemed the final, complete and comprehensive
list of all third parties introduced to the Company by PHD. Such list shall be
kept confidential for a period of twenty-four (24) months following delivery of
the list by PHD to the Company. If, within twenty-four (24) months after the
Termination Date, the Company completes any private financing of equity or debt
or other capital raising activity of the Company (other than the exercise by any
person or entity of any options, warrants or other convertible securities other
than the warrants issued pursuant to this Agreement) with any of the Investors
set forth on the List, the Company will pay to PHD upon the closing of such
financing the compensation set forth in Sections 3(a), 3(b) and 3(c) as a
“Source Fee”.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding anything herein to the contrary, subject to the
twenty four (24) month limitation described in Section 4(a) above, the
obligation to pay the compensation and expenses described in Section 3, this
Section 4, Sections 7 and 9-18 and all of Exhibit A attached, hereto (the terms
of which are incorporated by reference hereto), will survive any termination or
expiration of this Agreement.  The termination of this Agreement shall not
affect the Company’s obligation to pay fees to the extent provided for in
Section 3 herein and shall not affect the Company’s obligation to reimburse the
expenses accruing prior to such termination to the extent provided for
herein.  All such fees and reimbursements due shall be paid to the Placement
Agent on or before the Termination Date (in the event such fees and
reimbursements are earned or owed as of the Termination Date) or upon the
closing of the Offering or any applicable portion thereof (in the event such
fees are due pursuant to the terms of Section 3 hereof).


5.           Certain Placement Procedures.  The Company and the Placement Agent
each represents to the other that it has not taken, and the Company and the
Placement Agent each agrees with the other that it will not take any action,
directly or indirectly, so as to cause the Offering to fail to be entitled to
rely upon the exemption from registration afforded by Section 4(2) of the
Securities Act of 1933, as amended (the “Act”).  In effecting the Offering, the
Company and the Placement Agent each agrees to comply in all material respects
with applicable provisions of the Act and any regulations thereunder and any
applicable state laws and requirements.  In order to induce PHD to enter into
this Agreement, the Company agrees that PHD may rely upon any representations
and warranties made to any Investor in this Offering (as if fully set forth
herein) for its benefit, and that all such representations and warranties shall
be true and correct in all material respects, and shall be true and correct in
all material respects as of the date of each Closing.   The Company agrees that
it shall cause any opinion of its counsel delivered to any Investors in the
Offering also to be addressed and delivered to the Placement Agent, or to cause
such counsel to deliver to the Placement Agent a letter authorizing it to rely
upon such opinion.


6.           Representations, Warranties and Covenants of PHD.


PHD hereby represents and warrants to, and covenants with, the Company that:


(a)           (i)           Sales of the Securities by the Placement Agent will
be made only in such jurisdictions in which: (i) the Placement Agent is a
registered broker-dealer; and (ii) the Placement Agent has been advised by
counsel that the offering and sale of the Securities is registered under, or is
exempt from registration under, applicable laws.


(ii)           Offers and sales of the Securities by the Placement Agent will be
made in compliance with the provisions of Regulation D under the Act and/or
Section 4(2) of the Act, and the Placement Agent shall furnish to each investor
a copy of the Offering Documents (including all Schedules and Exhibits thereto)
prior to accepting any payments for Securities.


(b)           The Placement Agent is: (i) a registered broker-dealer under the
Exchange Act; (ii) a member in good standing of FINRA; and (iii) registered as a
broker-dealer in each jurisdiction in which it is required to be registered as
such in order to offer and sell the Securities in such jurisdiction.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           The Placement Agent will periodically notify the Company of the
jurisdiction in which it intends the Securities to be offered by it or will be
offered by it pursuant to this Agreement, and will periodically notify the
Company of the status of the Offering conducted pursuant to this Agreement.


7.           Indemnification. The Company agrees to indemnify Placement Agent in
accordance with the indemnification and other provisions attached to the
Agreement as Exhibit A (the “Indemnification Provisions”), which provisions are
incorporated herein by reference and shall survive the termination or expiration
of the Agreement.


8.           Other Activities.  The Company acknowledges that PHD has been, and
may in the future be, engaged to provide services as an underwriter, placement
agent, finder, advisor and investment banker to other companies in the industry
in which the Company is involved.  Subject to the confidentiality provisions of
PHD contained in Section 2 hereof, the Company acknowledges and agrees that
nothing contained in this Agreement shall limit or restrict the right of PHD or
of any member, manager, officer, employee, agent or representative of PHD, to be
a member, manager, partner, officer, director, employee, agent or representative
of, investor in, or to engage in, any other business, whether or not of a
similar nature to the Company’s business, nor to limit or restrict the right of
PHD to render services of any kind to any other corporation, firm, individual or
association; provided that PHD and any of its member, manager, officer,
employee, agent or representative shall not use the Information to the detriment
of the Company.  PHD may, but shall not be required to, present opportunities to
the Company.


9.           Future Rights.   Upon the successful completion of any amount of
the Offering, for a period of twenty-four (24) months from the final closing the
Offering, the Company grants PHD the right of first refusal to act as lead
underwriter or placement agent for any and all future public and private equity
and debt offerings during such twenty four (24) month period of the Company, or
any successor to or any subsidiary of the Company. Any economics in connection
with a Financing that will be split with any additional agent(s) or
underwriter(s) will be determined solely by PHD.


10.           Governing Law; Jurisdiction; Waiver of Jury Trial.  This Agreement
will be governed as to validity, interpretation, construction, effect and in all
other respects by the internal law of the State of New York.  The Company and
PHD each (i) agree that any legal suit, action or proceeding arising out of or
relating to this Agreement shall be instituted exclusively in the New York State
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York, (ii) waives any objection to the venue of any
such suit, action or proceeding, and the right to assert that such forum is an
inconvenient forum, and (iii) irrevocably consents to the jurisdiction of the
New York State Supreme Court, County of New York, and the United States District
Court for the Southern District of New York in any such suit, action or
proceeding.  Each of the Company and PHD further agrees to accept and
acknowledge service of any and all process that may be served in any such suit,
action or proceeding in the New York State Supreme Court, County of New York, or
in the United States District Court for the Southern District of New York and
agree that service of process upon it mailed by certified mail to its address
shall be deemed in every respect effective service of process in any such suit,
action or proceeding.  The parties hereby expressly waive all rights to trial by
jury in any suit, action or proceeding arising under this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
11.           Securities Law Compliance.  The Company, at its own expense, will
obtain any registration or qualification required to sell any Securities under
the Blue Sky laws of any applicable jurisdictions within the applicable required
time periods.


12.           Representations and Warranties.  The Company and PHD each
respectively represent and warrant that:  (a) it has full right, power and
authority to enter into this Agreement and to perform all of its obligations
hereunder; (b) this Agreement has been duly authorized and executed and
constitutes a legal, valid and binding agreement of such party enforceable in
accordance with its terms; and (c) the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby does not conflict
with or result in a breach of (i) such party’s certificate of incorporation or
by-laws or (ii) any agreement to which such party is a party or by which any of
its property or assets is bound.


13.           Parties; Assignment; Independent Contractor.  This Agreement has
been and is made solely for the benefit of PHD and the Company and each of the
persons, agents, employees, officers, directors and controlling persons referred
to in Exhibit A and their respective heirs, executors, personal representatives,
successors and assigns, and nothing contained in this Agreement will confer any
rights upon, nor will this Agreement be construed to create any rights in, any
person who is not party to such Agreement, other than as set forth in this
paragraph.  The rights and obligations of either party under this Agreement may
not be assigned without the prior written consent of the other party hereto and
any other purported assignment will be null and void.  PHD has been retained
under this Agreement as an independent contractor, and it is understood and
agreed that this Agreement does not create a fiduciary relationship between PHD
and the Company or their respective Boards of Directors.  PHD shall not be
considered to be the agent of the Company for any purpose whatsoever and PHD is
not granted any right or authority to assume or create any obligation or
liability, express or implied, on the Company’s behalf, or to bind the Company
in any manner whatsoever.


14.           Validity.  This Agreement contains the entire agreement between
the parties hereto.  No party has made any statement, agreement or
representation, either oral or written, in connection herewith, modifying,
adding or changing the terms and conditions herein set forth. No present or past
dealings between the parties shall be permitted to contradict or modify the
terms hereof. No modification of this Agreement shall be binding unless such
modification is in writing and signed by the parties hereto. In case any term of
this Agreement will be held invalid, illegal or unenforceable, in whole or in
part, the validity of any of the other terms of this Agreement will not in any
way be affected thereby.


15.           Counterparts.  This Agreement may be executed in counterparts and
each of such counterparts will for all purposes be deemed to be an original, and
such counterparts will together constitute one and the same instrument.


16.           Notices.  All notices will be in writing and will be effective
when delivered in person or sent via facsimile and confirmed by letter, to the
party to whom it is addressed at the following addresses or such other address
as such party may advise the other in writing (copies shall not constitute
notice):


To the Company:
Attitude Drinks Incorporated

 
10415 Riverside Drive, Suite 101

 
Palm Beach Gardens, FL 33410

Attention: Roy G. Warrern
Fax No.: (561) 799-5039
 
 
7

--------------------------------------------------------------------------------

 
 
With a copy to:                    Weed & Co. LLP
4695 MacArthur Court, Suite 1430
Newport Beach, CA 92660
Attention:  Rick Weed
Fax No.: (949) 475-9087

 
To PHD:
 Perrin Holden & Davenport Capital Corp.

 
5 Hanover Square

 
New York, NY 10004

 
Telephone: 212.269.3500

 
Fax: 212.269.3087

Attention:  Jody Eisenman


With a copy to:                    Ellenoff Grossman & Schole LLP
150 East 42nd Street, 11th Floor
New York, New York 10017
Attention:  Stuart Neuhauser, Esq.


17.           Best Efforts Engagement for Capital Raising.  It is expressly
understood and acknowledged that PHD’s engagement for the Offering does not
constitute any commitment, express or implied, on the part of PHD or of any of
its affiliates to purchase or place the Company’s securities or to provide any
type of financing and that the Offering will be conducted by PHD on a “best
efforts” (no minimum) basis.


18.           Announcements. The Company agrees that PHD shall, upon a
successful transaction, have the right to place advertisements in financial and
other newspapers and journals at its own expense describing its services to the
Company hereunder, provided that PHD shall submit a copy of any such
advertisement to the Company for its approval, such approval not to be
unreasonably withheld, conditioned or delayed.  The Company further agrees that
it shall not issue any press release in connection with the Offering without
PHD’s prior written approval of such press release.  The Company further agrees
that PHD’s counsel shall have the right to review and comment on any Current
Report on Form 8-K regarding the Offering prepared by or on behalf of the
Company before the same is filed with the SEC.






(Signature Page Follows)
 
 
8

--------------------------------------------------------------------------------

 
 
We are delighted at the prospect of working with you and look forward to a
successful offering.  If you are in agreement with the foregoing, please execute
and return two copies of this engagement letter to the undersigned. This
Agreement may be executed in counterparts, electronic mail and by facsimile
transmission.


Very truly yours,


PERRIN HOLDEN & DAVENPORT CAPITAL CORP.




/s/ Jody Eisenman
Name:  Jody Eisenman
Title:    Chief Executive Officer










Agreed to and accepted this 22th day of June, 2011


ATTITUDE DRINKS INCORPORATED






By: Roy G. Warren
Name:  Roy G. Warren
Title:    Chief Executive Officer


 
9

--------------------------------------------------------------------------------

 
 
Exhibit A


INDEMNIFICATION PROVISIONS


Capitalized terms used in this Exhibit shall have the meanings ascribed to such
terms in the Agreement to which this Exhibit is attached.


The Company agrees to indemnify and hold harmless Placement Agent and each of
the other Indemnified Parties (as hereinafter defined) from and against any and
all losses, claims, damages, obligations, penalties, judgments, awards,
liabilities, costs, expenses and disbursements, and any and all actions, suits,
proceedings and investigations in respect thereof and any and all legal and
other costs, expenses and disbursements in giving testimony or furnishing
documents in response to a subpoena or otherwise (including, without limitation,
the costs, expenses and disbursements, as and when incurred, of investigating,
preparing, pursing or defending any such action, suit, proceeding or
investigation (whether or not in connection with litigation in which any
Indemnified Party is a party)) (collectively, “Losses”), directly or indirectly,
caused by, relating to, based upon, arising out of, or in connection with,
Placement Agent’s acting for the Company, including, without limitation, any act
or omission by Placement Agent in connection with its acceptance of or the
performance or non-performance of its obligations under the Agreement between
the Company and Placement Agent to which these indemnification provisions are
attached and form a part, any breach by the Company of any representation,
warranty, covenant or agreement contained in the Agreement or the subscription
agreement with the investors (or in any instrument, document or agreement
relating thereto, including any agency agreement), or the enforcement by
Placement Agent of its rights under the Agreement or these indemnification
provisions, except to the extent that any such Losses are found in a final
judgment by a court of competent jurisdiction (not subject to further appeal) to
have resulted primarily and directly from the gross negligence or willful
misconduct of the Indemnified Party seeking indemnification hereunder.


The Company also agrees that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company
for or in connection with the engagement of Placement Agent by the Company or
for any other reason, except to the extent that any such liability is found in a
final judgment by a court of competent jurisdiction (not subject to further
appeal) to have resulted primarily and directly from such Indemnified Party’s
gross negligence or willful misconduct.


These Indemnification Provisions shall extend to the following persons
(collectively, the “Indemnified Parties”):  Placement Agent, its present and
former affiliated entities, managers, members, officers, employees, legal
counsel, agents and controlling persons (within the meaning of the federal
securities laws), and the officers, directors, partners, stockholders, members,
managers, employees, legal counsel, agents and controlling persons of any of
them.  These indemnification provisions shall be in addition to any liability,
which the Company may otherwise have to any Indemnified Party.
 
 
10

--------------------------------------------------------------------------------

 
 
If any action, suit, proceeding or investigation is commenced, as to which an
Indemnified Party proposes to demand indemnification, it shall notify the
Company with reasonable promptness; provided, however, that any failure by an
Indemnified Party to notify the Company shall not relieve the Company from its
obligations hereunder.  An Indemnified Party shall have the right to retain
counsel of its own choice to represent it, and the fees, expenses and
disbursements of such counsel shall be borne by the Company.  Any such counsel
shall, to the extent consistent with its professional responsibilities,
cooperate with the Company and any counsel designated by the Company.  The
Company shall be liable for any settlement of any claim against any Indemnified
Party made with the Company’s written consent.  The Company shall not, without
the prior written consent of Placement Agent, settle or compromise any claim, or
permit a default or consent to the entry of any judgment in respect thereof,
unless such settlement, compromise or consent (i) includes, as an unconditional
term thereof, the giving by the claimant to all of the Indemnified Parties of an
unconditional release from all liability in respect of such claim, and (ii) does
not contain any factual or legal admission by or with respect to an Indemnified
Party or an adverse statement with respect to the character, professionalism,
expertise or reputation of any Indemnified Party or any action or inaction of
any Indemnified Party.


In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company shall contribute to the Losses to which any Indemnified Party
may be subject (i) in accordance with the relative benefits received by the
Company and its stockholders, subsidiaries and affiliates, on the one hand, and
the Indemnified Party, on the other hand, and (ii) if (and only if) the
allocation provided in clause (i) of this sentence is not permitted by
applicable law, in such proportion as to reflect not only the relative benefits,
but also the relative fault of the Company, on the one hand, and the Indemnified
Party, on the other hand, in connection with the statements, acts or omissions
which resulted in such Losses as well as any relevant equitable
considerations.  No person found liable for a fraudulent misrepresentation shall
be entitled to contribution from any person who is not also found liable for
fraudulent misrepresentation.  The relative benefits received (or anticipated to
be received) by the Company and it stockholders, subsidiaries and affiliates
shall be deemed to be equal to the aggregate consideration payable or receivable
by such parties in connection with the transaction or transactions to which the
Agreement relates relative to the amount of fees actually received by Placement
Agent in connection with such transaction or transactions.  Notwithstanding the
foregoing, in no event shall the amount contributed by all Indemnified Parties
exceed the amount of fees previously received by Placement Agent pursuant to the
Agreement.


Neither termination nor completion of the Agreement shall affect these
Indemnification Provisions which shall remain operative and in full force and
effect.  The Indemnification Provisions shall be binding upon the Company and
its successors and assigns and shall inure to the benefit of the Indemnified
Parties and their respective successors, assigns, heirs and personal
representatives.

 
 
11

--------------------------------------------------------------------------------